Title: To Alexander Hamilton from William Willcocks, 24 May 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Alexander Hamilton,
            Sir,
            New York, May 24, 1799
          
          I have the honor, ’tho’ with much regret, to inform you, that the recruiting-Service is still greatly impeded by circumstances which I cannot controul—Captain Kissam is in such ill health as almost to be despaired of—His only Lieutenant is the Paymaster, & Cloathier, of the Regiment, who of course cannot leave town—Lieut. Ladley of the 2d Regiment, who has volunteered his Services, is at Flushing  with Sergeant, Drum, and Fife; But I presume cannot enlist for  our Regiment without special authority from yourself, or the War department—Captain Courtlandt has no Leieut.—There are also other Vacancies of the kind—all of which embarrass the Service—Colonel Smith being at a distance, I have taken the liberty to address you on the subject, in order, at least, to exculpate myself as to the progress of the recruiting-business in the District which I have the honor to superintend.
          I embrace this occasion also to represent to the Inspector-General, that the Hats which have been received for our Recruits, are not three-cornered but, round Hats; sans buttons, loops, cockades, or bands—and of a quality represented to me, of such base stuff, or workmanship, as to be totally unequal to the test of a little bad  weather—
          Now although I would not wish to be troublesome, I will always speak for the Soldiers, when I fear thier supplies, contrary to the Intention of Government, are of a kind, neither tending to public Economy, or the honor of the military establishment.
          With due submission, and The Highest consideration, I am, Your Obdt Servt.
          
            Wm. Willcocks.
            Majr. 12th. Regt.
            New York. May 24th. 1799.
          
        